DISMISS and Opinion Filed March 20, 2013




                                                                         In The
                                                     Court of Appeals
                                              Fifth District of Texas at Dallas
                                                              No. 05-12-00884-CR
                                                              No. 05-12-00885-CR

                                               JOHN JERONTON POGUE, Appellant

                                                                             V.

                                                   THE STATE OF TEXAS, Appellee

                                        On Appeal from the 439th Judicial District Court
                                                   Rockwall County, Texas
                                           Trial Court Cause Nos. 2-12-238, 2-11-437

                                                    MEMORANDUM OPINION
                                   Before Chief Justice Wright and Justices Myers and Evans

                  Appellant has filed a motion to dismiss the appeals. The motion is signed by appellant’s

       counsel and is accompanied by a letter signed by appellant indicating he no longer wishes to

       appeal the cases.               The Court GRANTS the motion and ORDERS that the appeals be

       DISMISSED and this decision be certified below for observance. 1 See TEX. R. APP. P. 42.2(a).


                                                                                    PER CURIAM
       Do Not Publish
       TEX. R. APP. P. 47
       120884F.U05

1
    This dismissal does not affect cause no. 05-12-00883-CR, Pogue v. State, which remains pending before the Court.